PER CURIAM.
David Dean Croft, a/k/a David Dark Horse, appeals the postconviction court order dismissing in part and summarily denying in part his motion filed under Florida Rule of Criminal Procedure 3.850. We affirm. However, as to Mr. Croft’s claim challenging his presumptive parole release date, our affirmance is without prejudice to pursue his administrative remedies with the Florida Parole Commission. If he is unsuccessful, he may seek mandamus relief in the appropriate circuit court. See Werts v. State, 113 So.3d 859 (Fla. 2d DCA 2012); Sullivan v. Fla. Parole Comm’n, 920 So.2d 106 (Fla. 2d DCA 2006).
Affirmed.
CASANUEVA, VILLANTI, and SLEET, JJ., Concur.